January 29, 2020


US v. Carmichael
19-CR-00148
Impact Statement


Judge Burgess,
My name is Eileen Arnold and I’m the Executive Director of the Tundra Women’s Coalition, a
duel domestic violence and sexual assault shelter and resource center, with a Children’s
Advocacy Center, in the Yukon-Kuskokwim Delta.
As a member of the regional Multi-Disciplinary Team that addresses violence cases against
adults and children, I first want to congratulate and thank our local and regional law enforcement
and the other responding members of the MDT. They did not give up on the investigation.
Everyone has a basic human need to be seen, heard, and valued, and this is especially important
for children who are still developing. Those who harm children, like Carmichael, interrupt that
positive development and that harmful impact can last far into adulthood. No child deserves
that.
As if often the case when a perpetrator of violence is someone families are supposed to trust with
the safety of their children, we’ve seen a huge negative impact for many families in this region.
Carmichael cultivated a persona that was trustworthy and friendly. After the initial shock wore
off, many families started to doubt themselves and their ability to know who is safe and who is
not. And with such a long trauma history in this region-many cases similar to the case before
you today-this compounds the harm to a community that so famously experiences an inequitable
amount of trauma.
We have a culture that disbelieves and blames victims, which are historically marginalized,
oppressed, and vulnerable people, including children, women, and indigenous people. When we
have a culture of violence that minimizes the allegations of victims, we have victims unwilling to
come forward and report. This results in perpetrators who are emboldened by a community that
does not believe. We are helping those that commit crimes against vulnerable people.
There is nobody more vulnerable than a child being sexually exploited. Most people don’t want
to believe, or admit, something like that can happen in their community, especially when the
perpetrator is a trusted member of the community. Children who are sexually abused often
struggle with negative feelings of self-worth, because of the victimization but also because of the
people or systems that do not believe in them or don’t act. That sends a message to children they
aren’t important or aren’t worthy of protection, which exacerbates the trauma.
The court could send a message through a maximum sentence that these children didn’t deserve
what happened to them. There has been obvious harm to individual children, families, his work
colleagues at LKSD, his own family, and our region as a whole. I think the most important thing



     Case 3:19-cr-00148-TMB-MMS Document 70-2 Filed 07/06/21 Page 1 of 2
that could come from a maximum sentence is the message sent to our communities and to the
survivors of his crime.
This wouldn’t erase Carmichael’s crime or negative impact, but it might balance it out. We
know from studying Adverse Childhood Experiences (ACEs) that no matter how many traumas a
child might experience, if they experience just as many positive things in their life, then they
have a chance at a happy life.
The court has an opportunity with this sentence to strongly reject the culture of violence and help
these survivors and the thousands of other survivors out there, some who have spoken, many of
whom are still silent.
I urge the court to lessen the harm to these young people by supporting a maximum sentence.
Respectfully,


Eileen Arnold
Executive Director
Tundra Women’s Coalition




     Case 3:19-cr-00148-TMB-MMS Document 70-2 Filed 07/06/21 Page 2 of 2
